Citation Nr: 0832675	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  94-18 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for a skin disorder, to 
include as due to undiagnosed illness.

2. Entitlement to service connection for a disability 
manifested by fatigue, to include as due to undiagnosed 
illness.

3. Entitlement to service connection for a disability 
manifested by joint pain, to include as due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
February 1986 and from January to April 1991, which included 
service in the Persian Gulf.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington that denied the veteran's claims of service 
connection of a skin condition, fevers, tiredness and 
fatigue, and aching bones and nose bleeds, all claimed as due 
to an undiagnosed illness.

These matters were before the Board in August 2005 and 
December 2006 and were both times remanded for further 
development.

The issue of entitlement to service connection for a skin 
disorder, to include as due to undiagnosed illness addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. To the extent that the symptoms of fatigue and joint pain 
have been recognized on medical examination, such symptoms 
have been related to diagnosed conditions.

2. There is no current disability involving fatigue or joint 
pain that is both not already service-connected and 
etiologically related to the veteran's period service.





CONCLUSIONS OF LAW

1. A disability manifested by fatigue, to include as due to 
undiagnosed illness, to include as due to diabetes mellitus 
type two, was not, and may not be presumed to have been, 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.317 (2007).

2. A disability manifested by joint pain, to include as due 
to undiagnosed illness, to include as due to diabetes 
mellitus type two, was not, and may not be presumed to have 
been, incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, January 2007 letters to the veteran from the 
Agency of Original Jurisdiction (AOJ) specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection, a disability rating, and an effective date, and 
the division of responsibility between the veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007), these 
letters essentially satisfied the notification requirements 
of the VCAA by: (1) informing the veteran about the 
information and evidence not of record that was necessary to 
substantiate his claim; (2) informing the veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide.  The Board notes that a "fourth 
element" of the notice requirement requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008) (applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in January 2007.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued a 
Supplemental Statement of the Case to the veteran as recently 
as May 2008.  Thus, the Board finds that the veteran was not 
prejudiced by any inadequate notice, and that there is no 
reason to believe a different result would have been obtained 
had the error not occurred.  See Pelegrini, 18 Vet. App. 112; 
see also Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 
2007).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, VA 
compensation and pension examinations, and written statements 
from the veteran and his representative.  There is no 
indication that there is any additional relevant evidence to 
be obtained by either VA or the veteran.  The Board therefore 
determines that VA has made reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for both fatigue and joint pain, including as due to an 
undiagnosed illness.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition, for certain chronic diseases, such as diabetes 
mellitus, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a 
prescribed period following discharge from service; the 
presumptive period for diabetes mellitus is one year.  38 
C.F.R. § 3.307, 3.309(a).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability, or for any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progression of the 
nonservice-connected disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.310.

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability resulting from undiagnosed illness that 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
2011, and cannot be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) An undiagnosed illness; (B) The following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) Chronic 
fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel 
syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria for a medically unexplained 
chronic multisymptom illness; or (C) Any diagnosed illness 
that the Secretary determines warrants a presumption of 
service-connection.  38 C.F.R. § 3.317(a)(2)(i).

The term medically unexplained chronic multisymptom illness 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology are not considered medically unexplained.  38 
C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period are 
considered chronic.  The 6-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms that may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to, the following: (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, unlike those for 
"direct service connection," there is no requirement that 
there be competent evidence of a nexus between the claimed 
illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 
8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

In the instant case, the record reflects that the veteran is 
currently service-connected for the disabilities of 
idiopathic focal glomerulosclerosis with hypertension and 
asthma with bronchitis and coughing.

Service medical records reflect treatment for asthma, but 
reflect no diagnoses or treatment for diabetes mellitus.  On 
separation examination, the veteran was noted to have had a 
normal clinical evaluation of the entire musculoskeletal, 
heart, and vascular systems, and no diabetes mellitus or 
conditions manifested by fatigue or joint pain were noted.  
In his April 1991 Report of Medical History, the veteran 
indicated that he did not have and had never had swollen or 
painful joints.  The veteran indicated a history of bone, 
joint, or other deformity, and clarified this as a history of 
a heel spur of the right foot.  The veteran also reported a 
history of asthma, shortness of breath, and chronic cough.

December 1991 VA medical treatment records indicate a 
diagnosis of proteinuria of unknown etiology, but possibly 
secondary to intrinsic renal disease.

July 1993 VA medical treatment notes indicate complaints by 
the veteran of fatigue and bone aches since July 1991 in the 
spine, neck, and upper extremities.  It was noted that the 
veteran had had an auto accident in 1990, after which he was 
treated by a chiropractor.

The veteran was afforded a VA examination in August 1997.  At 
that time, the veteran reported tiredness and fatigue since 
he had been in the Persian Gulf, and stated that he had slept 
for a couple of days during the last holiday.  The veteran 
denied any muscle weakness.  The VA examiner diagnosed the 
veteran as having alleged fatigue and tiredness of unknown 
etiology and no evidence of weakness or lack of endurance, 
possibly contributed to by chronic sinusitis and exogenous 
obesity.  The VA examiner opined that the veteran's tiredness 
and fatigue could be due to asthma, chronic sinusitis, 
allergic rhinitis, and exogenous obesity, and that there was 
no good reason to correlate them with anthrax shots, 
immunization, or treatment of pyridostigmine.

VA medical treatment records dated from September 1991 to 
February 2001 indicate no history or diagnosis of diabetes 
mellitus.  A March 2000 VA treatment note indicates that the 
veteran was referred for a workup of proteinuria, and that 
there was no history of diabetes.

The veteran was afforded another VA examination in October 
2005.  On examination, it was noted that he veteran's current 
medical problems included diabetes mellitus, which the 
veteran reported as being diagnosed in 1997, and chronic 
kidney disease.  The veteran reported feelings of fatigue, 
back pain, and sometimes knee pain since returning from 
Desert Storm in 1991.  The veteran was diagnosed as having 
noninsulin requiring diabetes mellitus type two, glomerular 
nephritis, and lumbosacral strain.  The VA examiner opined 
that the veteran's current complaints of fatigue could be 
easily attributable to his diagnoses of diabetes mellitus 
and/or chronic disease incident to his glomerular nephritis.  
The examiner also opined that the veteran had lumbosacral 
strain, with no conditions being undiagnosed.

An April 2006 addendum report to the October 2005 VA 
examination report indicates that after reviewing the claims 
folder the VA examiner had no change in the diagnosis or 
opinion contained in the October 2005 examination report.  
The examiner again stated that the veteran suffered from 
glomerular nephritis and diabetes type two, that diabetes was 
a multisystem disease and may be associated with any number 
of varied complaints, among them fatigue, and that renal 
disease also resulted in chronic fatigue and multisystem 
effects.

After reviewing the record, the Board finds a preponderance 
of the evidence to be against the veteran's claim of service 
connection for a disability manifested by either fatigue or 
joint pain, including as due to an undiagnosed illness.

First, the medical evidence does not reflect chronic 
disability manifested by fatigue or joint pain resulting from 
an undiagnosed illness or a medically unexplained chronic 
multisymptom illness.  Rather, the record reflects that, to 
the extent that the symptoms of fatigue and joint pain have 
been recognized on medical examination, such symptoms have 
been related to diagnosed conditions.  On August 1997 VA 
examination, the VA examiner opined that the veteran's 
tiredness and fatigue could be due to asthma, chronic 
sinusitis, allergic rhinitis, and exogenous obesity.  In the 
October 2005 VA examination report and April 2006 addendum 
report, the VA examiner opined that the veteran's complaints 
of fatigue and other multisystem problems were attributable 
to his diabetes mellitus and/or chronic disease incident to 
glomerular nephritis, both of which were productive of 
fatigue and other multisystem effects.  Thus, service 
connection is not warranted under 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317.

Second, the record does not reflect any current disability 
involving fatigue or joint pain for which the veteran is able 
to be service-connected.  To the extent that the medical 
evidence relates the veteran's current complaints of fatigue 
and other multisystem problems in to either his glomerular 
nephritis or his asthma, the veteran is already service-
connected for both idiopathic focal glomerulosclerosis with 
hypertension and asthma with bronchitis and coughing, for 
which he receives separate disability ratings.  To the extent 
that the October 2005 VA examiner related the veteran's 
symptoms to the veteran's diabetes mellitus type two, 
diabetes mellitus is not a service-connected disability, and 
there is no indication in the medical record that diabetes 
mellitus type two was incurred in service or within a year of 
service, or is etiologically related to service in any way.  
Service medical records do not reflect any diabetes mellitus, 
and the post-service record does not reflect that diabetes 
mellitus was diagnosed prior to February 2001.  Even assuming 
that the veteran was first diagnosed with diabetes in 1997, 
as he reported on October 2005 VA examination, there is no 
indication in the medical record, and the veteran has not 
asserted, that diabetes mellitus type two was incurred or 
aggravated in service or within a year of service or is 
related to his period of service in any way.  Thus, service 
connection on a direct basis is not warranted.

Accordingly, entitlement to service connection for both 
fatigue and joint pain, including as due to an undiagnosed 
illness, is not warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.

ORDER

1. Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness, is denied.

2. Entitlement to service connection for joint pain, to 
include as due to undiagnosed illness, is denied.


REMAND

The issue of entitlement to service connection for a skin 
disorder, to include as due to undiagnosed illness, must be 
remanded for the following reasons.

In the instant case, service medical records indicate that in 
January 1991, the veteran complained of having a rash on the 
neck.  On examination of the scalp, the veteran was noted to 
have possible pseudofolliculitis barbae or folliculitis of 
some low occipital hairs, and the veteran was diagnosed as 
having possible pseudofolliculitis barbae.  There is no 
further indication in the service medical records of any 
complaints of or treatment for a skin condition of the head 
or neck.

On April 1991 separation examination, the veteran was noted 
to have had a normal clinical evaluation of the skin, with no 
identifying body marks, scars, or other skin conditions 
noted.  In his Report of Medical History, the veteran 
indicated that he did not have and had never had skin 
diseases.

July 1992 and August 1992 service medical records indicate 
that, on examination, the veteran did not have any rash.  An 
October 1992 service medical record indicates that the 
veteran denied having any rash.

On January 1994 VA examination, the veteran complained of 
bumps on the back of his head since he left the military 
which would get swollen and painful and drain puss and blood.  
The veteran was diagnosed as having folliculitis.

VA medical treatment records dated from August 1994 to 
October 1995 indicate diagnoses of acne keloidalis nuchae.

An August 1997 VA examination in indicates a diagnosis of 
occipital folliculitis.  On October 2005 VA examination, 
there were benign appearing skin tags in the right axilla, 
and infected hair follicles in the nape of the neck, and the 
veteran was diagnosed as having folliculitis and benign skin 
tags.

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  However, regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the record does not reflect a chronic in 
service condition, or a continuity of symptomatology after 
service.  However, it reflects medical evidence of a current 
diagnosed skin disability, treatment for an in-service skin 
condition, and an indication that the two might be linked.  
Furthermore, there is no VA medical opinion of record that 
addresses whether the veteran's in-service January 1991 skin 
treatment is etiologically related to any current disability 
involving the skin.  Thus, the instant matter must be 
remanded for a VA medical opinion.  See 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).


Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current skin disorder.  The claims 
folder and a copy of this Remand must 
be provided to the examiner for review.  
The examiner should note in the 
examination report that he or she has 
reviewed the claims folder.  Also, the 
examiner should specifically address 
the January 1991 service medical record 
indicating that the veteran complained 
of having a rash on the neck and was 
noted to have possible 
pseudofolliculitis barbae or 
folliculitis of some low occipital 
hairs.  Based on examination findings 
and a review of the claims folder, the 
examiner should specifically express an 
opinion as to (1) whether the veteran 
has a current skin disorder, and (2) 
whether it is at least as likely as not 
(whether there is a 50 percent chance 
or more) that any such disorder was 
incurred or permanently aggravated 
during the veteran's period of service, 
or is otherwise etiologically related 
to the veteran's period of service in 
any way.  A complete rationale must be 
given for any opinion expressed, and 
the foundation for all conclusions 
should be set forth.  The report of the 
examination should be associated with 
the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


